Citation Nr: 1452227	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-03 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for skin cancer, to include as due to ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was later transferred to the RO in St. Petersburg, Florida.  

The Board remanded the case for further development in October 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contained additional VA medical records dated from August 2010 to July 2012 and in June 2013.  These records were considered in the Statement of the Case dated in February 2013 and the Supplement Statement of the Case dated in June 2014.  The Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The Board also notes that the June 2014 VA examiner indicated that the Veteran was distressed that he was not getting credit for early detection and prevention.  The examiner stated that he had actinic keratosis, which was not a form of skin cancer.  It is unclear as to whether the Veteran may intend to seek service connection for a skin disorder other than cancer.  The Board does have jurisdiction over such a matter because it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to AOJ for appropriate action to determine whether the Veteran is claiming service connection for actinic keratosis or any other skin disorder.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

The Veteran does not have a current diagnosis of skin cancer.


CONCLUSION OF LAW

A skin cancer disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in September 2010 and January 2011, prior to its decision on the claim in March 2011.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all available private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Review of the file shows that medical records from two private treating doctors were unavailable.  However, the Veteran was notified of their unavailability in an April 2014 notice letter.  The Veteran has not identified any other available, outstanding evidence that is pertinent to the claim being decided herein.  

The Veteran was also afforded a VA examination in June 2014 in connection with his claim being decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2014 examination obtained in this case was adequate, as it was predicated on a full reading of the Veteran's claims file and a physical examination.  The VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and determined that the Veteran did not have a current diagnosis of skin cancer.  As such, no opinion was needed on the etiology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the prior October 2013 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In that remand, the Board requested that the agency of original jurisdiction (AOJ) notify the Veteran that some of his private treatment records were unavailable as well as provide him with an opportunity to submit additional health care provider releases.  This notice was sent to the Veteran in April 2014.  The Board also requested that the AOJ obtain additional VA records and a new VA examination.  Such an examination was obtained in June 2014, and the Board notes that additional VA medical records were associated with the Veteran's Virtual VA file.  The October 2013 remand contained additional directives, however, those directives were only applicable if the Veteran was diagnosed with skin cancer during his June 2014 VA examination.  As there was no diagnosis made, those provisional actions did not need to be completed.  Accordingly, there has been substantial compliance with prior Board remands.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
The Veteran's service treatment records do not show a diagnosis of skin cancer while in service.  Moreover, the Veteran's June 1943 and March 1946 enlistment and separation examinations show that the skin was normal.

Review of the Veteran's VA medical records reveals that skin cancer or skin carcinoma is listed in the Veteran's active problem list and/or in his medical history.  For example, at a dermatology appointment in September 2010, the Veteran's active problem list notes skin carcinoma.  An August 2010 note states that the Veteran had skin cancer, left forehead.  In June 2011, the Veteran was provisionally diagnosed with skin cancer prior to examination; however, after examination, the Veteran was diagnosed with other skin disorders, but not skin cancer.  The Veteran's VA medical records do not contain a confirmed diagnosis or pathology report documenting a skin cancer diagnosis.

The Veteran also submitted several Explanation of Benefits documents from his medical insurance provider.  These documents note the removal of skin lesions in April 1993, May 1993, June 1993, and July 1993 (prior to the filing of his current claim).  However, the documents do not state whether the lesions were cancerous, nor do they provide a diagnosis of skin cancer.

The Veteran was afforded a VA examination in June 2014 during which the examiner diagnosed him with actinic keratosis, seborrheic keratoses, cherry angiomas, benign nevi, and lentigos.  The examiner reviewed the Veteran's claims file, as well as the Explanation of Benefits documents that the Veteran brought to the examination.  The examiner then commented that the Veteran's VA progress notes, which stated that the Veteran had skin cancer, reflected medical history as provided by the Veteran.  The examiner opined that there was no objective evidence of skin cancer in the Veteran's VA medical records.  She also noted that there was no diagnosis of skin cancer in the Veteran's private medical records, as they only documented actinic keratosis.  The examiner did not provide an opinion as to etiology, as there was no diagnosis of skin cancer made.  However, the examiner did provide an opinion that actinic keratosis is not skin cancer.  She noted that patients with actinic keratosis are often told they have a form of "pre-cancer" that could become cancerous if the actinic keratosis are not removed, but noted that only a small percentage of actinic keratosis ever progress to cancer.  These opinions were supported with rationale found within a medical article. 

The Board notes that the Veteran contends that he has skin cancer and that it is related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of skin cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, even medical doctors with experience diagnosing such disorders perform biopsies and testing on patients to determine whether an individual has skin cancer.  

Additionally, the Veteran's testimony with regard to whether he has skin cancer is inconsistent throughout the claims file.  While the Board notes that the Veteran reported a diagnosis of skin cancer to his VA medical providers, the Board also observes that the Veteran reported at his ionizing radiation registry examination with his VA medical center in July 2012 that he was never notified by his private doctor as to whether or not his skin lesions listed in his Explanation of Benefits documents were cancerous.  He also reported that he had not undergone any biopsies.  Further, at the June 2014 VA examination, the Board notes that the Veteran stated that he was not getting credit for early detection and prevention by removing his actinic keratosis before they turned into cancer.  This statement appears to acknowledge that he did not actually have skin cancer.  

As the Veteran's testimony with regard to his skin cancer diagnosis is both outside the realm of common knowledge of a lay person and inconsistent, the Board finds that the Veteran is not competent to provide a diagnosis of skin cancer.  Instead, the most probative evidence is the June 2014 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and her own medical knowledge and training.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis of skin cancer in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer.  Further, as there is no current diagnosis, service connection as due to radiation exposure need not be addressed.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for skin cancer, to include as due to ionizing radiation exposure is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


